IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JAY KVAM,                                            No. 85128
                                   Appellant,
                              vs.                                         FILED
                 BRIAN MINEAU; AND LEGION
                 INVESTMENTS, LLC,                                        SEP 0   /   2022
                                   Res ondents.                           Laesi .TH A. BROWN
                                                                          RK 0 SUPREME COURT
                                                                     BY
                                                                            f)EP TY CLERK

                                     ORDER DISMISSING APPEAL

                            Appellant's unopposed motion for a voluntary dismissal of this
                 appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.




                                                  CLERK OF THE SUPREME COURT
                                                  ELIZABETHI A. BRO WN

                                                  BY:




                 cc:   Hon. Lynne K. Simons, District Judge
                       Madelyn Shipman, Settlement Judge
                       Matuska Law Offices, Ltd.
                       Gunderson Law Firm
                       Washoe District Court Clerk




 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER

    1 ,.147